DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”. The examiner notes that nucleic acid sequences are provided at least as of page 15, Table 1 of the instant specification, which is reproduced below.

    PNG
    media_image1.png
    196
    584
    media_image1.png
    Greyscale

Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Election/Restrictions – Groups
Applicant’s election of Group I, claims 1-4 in the reply filed on 1 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 August 2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade names “Montanide 760 VG”, “Montanide 763 AVG”, “Montanide ISA711” and “Drakeol 6VR”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). See also MPEP 2173.05(u).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various oil adjuvants used in vaccines and, accordingly, the identification/description is indefinite.
For the purposes of examination under prior art, the examiner will examine the instant claims with the understanding that all compounds with the trade name “Montanide” are understood to read on the claimed requirements.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites lipidic nanovesicles, especially a proteoliposome or cochleate. The examiner understands the term “especially” to refer to the description of an example or a preference. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d). As such, the claims are indefinite because it is unclear whether the claims require a proeoliposome or cochleate, or whether these limitations are optional.
For the purposes of examination under prior art and in view of the principle of broadest reasonable interpretation of claims during examination, the examiner understands the proteoliposome and cochleates to be optional. Nevertheless, the examiner has searched for these components, and the prior art rejection set forth below includes these components.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, first line, recites that the recited fish vaccine is “based on” lipidic nanovesicles. It is unclear how the phrase “based on” further limits the claim. This is at least because it is unclear whether a composition that was made from lipidic nanovesicles but is not currently in the form of lipidic nanovesicles would meet the claim limitations.

Claim Interpretation
Claim 3 recites the quantity of adjuvant, and it is measured in terms of volume. As best understood by the examiner, a single dose of the recited vaccine can be expressed as volume, because a particular dose volume must be injected into the fish to which it is intended to be administered. However, it does not appear that the value of a particular component of the vaccine can be set forth in terms of volume because the particular component would have been mixed with other components to form the final volume. For example, a composition made from mixing 60 µL of adjuvant and 40 µL of antigen to make a 100 µL total dose is understood by the examiner to have 100 µL of adjuvant, because the adjuvant is diluted into a total volume of 100 µL.
As such, for the purposes of examination under prior art, claim 3 is understood by the examiner to require that the vaccine is produced by adding 60-70 µL of adjuvants. As such, for the purposes of examination under prior art, claim 3 is understood to be a product-by-process claim. Claim 3 is understood to recite that the vaccine dose is prepared by adding 60-70 µL of adjuvant. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. adding a specific volume of adjuvant), only to the structure implied by the steps (a composition comprising adjuvant in an amount that would have occurred after its addition). See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiry et al. (US 2011/0171251 A1) in view of Perez et al. (Immunology and Cell Biology, Vol. 82, 2004, pages 603-610).
Thiry et al. (hereafter referred to as Thiry) is drawn to fish vaccines against salmonid rickettsial septicemia, as of Thiry, title and abstract. Thiry teaches the following in paragraph 0160, reproduced below.

    PNG
    media_image2.png
    220
    404
    media_image2.png
    Greyscale

Thiry teaches Montanide ISA 711 in the above-reproduced text, which is the same substance recited by the instant claims. Thiry teaches adjuvants generally in paragraph 0139. Thiry also teaches formulating the vaccine with phosphate buffered saline, as of at least paragraph 0164. Thiry teaches use of sterile technique in paragraph 0222, 0239, 0241, and elsewhere in the reference.
Thiry does not teach proteoliposomes, membranes, and cochleates.
Perez et al. (hereafter referred to as Perez) is drawn to an adjuvant comprising proteoliposomes and cochleates, as of Perez, page 603, title and abstract. Perez also includes membranes, as of Perez, page 603, abstract. The composition of Perez can enhance the immune response against co-administered antigens, as of Perez, page 604, left column, end of second paragraph.
Perez does not teach that the adjuvant is used in a vaccine is for fish.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the adjuvant of Perez with the composition of Thiry. Thiry is drawn to a fish vaccine comprising Montanide, and also teaches the inclusion of an adjuvant. The composition of Perez is an adjuvant for vaccines that can enhance the immune response of co-administered vaccines. As such, the skilled artisan would have been motivated to have included the adjuvant of Perez in the vaccine of Thiry in order to have predictably enhanced the immune response to said vaccine with a reasonable expectation of success.
As to claim 1, the claim is interpreted as optionally reciting a specific ratio of proteoliposomes to membranes to cochleates of 1:1:1. Perez does not appear to explicitly teach this ratio. Nevertheless, where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of using the combination of proteoliposomes, membranes, and cochleates as an adjuvant has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable ranges of these ingredients via routine experimentation.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiry et al. (US 2011/0171251 A1) in view of Perez et al. (Immunology and Cell Biology, Vol. 82, 2004, pages 603-610), the combination further in view of Salonius et al. (US 2005/0129714 A1).
Thiry is drawn to a fish vaccine comprising Montanide 763 AG. Perez is drawn to a combination of proteoliposomes, membranes, and cochleates as a vaccine adjuvant. See the rejection above over Thiry in view of Perez.
Neither Thiry nor Perez teach the volume for injection and the mass of various ingredients.
Salonius et al. (hereafter referred to as Salonius) is drawn to a vaccine against salmonid rickettsial septicaemia for administration to fish, as of Salonius, title and abstract. Salonius teaches a preferred dosage for injection of between 0.05-0.5 mL (i.e. 50-500 µL), most preferred at 0.1 mL (100 µL), as of Salonius, paragraph 0019. Salonius teaches a dosage of immunostimulant (i.e. adjuvant) of 1 to 100 µg, as of Salonius, paragraph 0023.
Salonius does not teach a proteoliposome, membrane, and cochleate and does not teach Montanide.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the antigen and Montanide of Thiry and the combination of Perez in the manner taught by Salonius. Thiry is drawn to a vaccine for fish, but is silent as to the dosage that would have been appropriate for fish. Salonius teaches that an 0.1 mL (100 µL) dosage is an appropriate volume for dosing fish with a vaccine. As such, the skilled artisan would have been motivated to have administered the combination of Thiry and Perez in a 100 µL dosage for predictable vaccination of fish with a reasonable expectation of success.
As to claim 4, Salonius teaches a preferred dosage for injection of between 0.05-0.5 mL (i.e. 50-500 µL), most preferred at 0.1 mL (100 µL), as of Salonius, paragraph 0019.
As to claim 2, Salonius teaches a dosage of immunostimulant (i.e. adjuvant) of 1 to 100 µg, as of Salonius, paragraph 0023. The combination of proteoliposomes, membranes, and cochleates taught by Perez is understood to be an immunostimulatory adjuvant, as of at least Perez, page 604, left column, end of second paragraph. As such, the skilled artisan would have been motivated to have formulated the adjuvant of Perez in the amount taught by Salonius. This amount taught by Salonius of 1 to 100 µg appears to overlap with the claimed amount of 20 µg. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 3, Salonius teaches the total amount of adjuvant in paragraph 0023; however, it is taught as a mass rather than a volume. However, the recited volume in claim 3 is understood to be product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. adding a specific volume of adjuvant), only to the structure implied by the steps (a composition comprising adjuvant in an amount that would have occurred after its addition). See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). See the section above entitled “Claim Interpretation.” In this case, the 100 µL dosage of Salonius would have been able to have been prepared by combining 60-70 µL of adjuvant with 40-30 µL antigen to have achieved a 100 µL total dose, as desired by Salonius, paragraph 0019.


Additional Relevant Reference
As an additional relevant reference, the examiner cites Jaafar et al. (Fish & Shellfish Immunology, Vol. 47, 2015, pages 797-806). Jaafar et al. (hereafter referred to as Jaafar) is drawn to a fish vaccine comprising Montanide ISA 763 A, as of Jaafar, title and abstract.
Nevertheless, the examiner has not rejected the instant claims over Jaafar at least becaue Jaafar is drawn to a vaccine for Yersinia ruckeri in rainbow trout. Yersinia ruckeri is a different disease as compared with Salmonid Rickettsial syndrome, as required by the instant claims. Also, Jaafar, like Thiry, does not teach the proteoliposome/membrane/cochleate combination required by the instant claims.
Also as relevant, the examiner cites Perez et al. (WO 2010/057447 A1). This reference is drawn to a proteoliposome, membrane, and cochleate, as of Perez, title and abstract. As best understood by the examiner, the teachings of Perez et al. (WO 2010/057447 A1) are similar to the teachings of Perez et al. (Immunology and Cell Biology, Vol. 82, 2004, pages 603-610). Nevertheless, no rejection over Perez et al. (WO 2010/057447 A1) has been written. Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph. As best understood by the examiner, Perez et al. (WO 2010/057447 A1) is as good as but not better than Perez et al. (Immunology and Cell Biology, Vol. 82, 2004, pages 603-610). As a rejection over Perez et al. (Immunology and Cell Biology, Vol. 82, 2004, pages 603-610) has already been written, the examiner has not presented an additional rejection over Perez et al. (WO 2010/057447 A1).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612